Citation Nr: 0005682	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-40 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric condition (other 
than post-traumatic stress disorder (PTSD)).

Entitlement to service connection for PTSD, headaches, a 
cervical spine disorder, a left leg disorder, and a right eye 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty in the Marines from 
September 1977 to September 1980, and in the Army from June 
1981 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which denied service 
connection for headaches, from a March 1995 RO decision which 
denied service connection for right eye and left leg 
disorders, and from September 1998 decisions which denied 
service connection for a cervical spine disorder, PTSD, and 
an anxiety disorder.

With regard to a claim for service connection for a 
psychiatric disorder (other than PTSD), such was denied by 
the Board in August 1994.  Thus the current issue is whether 
new and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (1999).

Service connection was previously denied for painful knee 
joints in an unappealed June 1989 RO decision which became 
final.  Since the 1989 RO decision, service medical records 
for the veteran's 1981-1984 service in the Army were 
received.  These records include some new and material 
evidence as to this issue; thus the claim for service 
connection for a left leg disorder has been reviewed on a de 
novo basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


FINDINGS OF FACT

1. In August 1994 the Board denied the veteran's claim for 
service connection (including direct and secondary service 
connection) for a psychiatric disorder (other than PTSD).  
The evidence received since the August 1994 Board decision is 
cumulative or redundant of evidence previously considered, 
or, by itself or in connection with evidence previously 
assembled, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran did not engage in combat; there is no 
credible supporting evidence of a stressor during service, 
which might lead to PTSD; and he does not have a current 
satisfactory diagnosis of service-related PTSD.

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for headaches. 

4.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a cervical spine 
disorder.

5.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a left leg 
disorder.

6.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a right eye 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final 1994 Board decision, 
which denied a claim for service connection for a psychiatric 
disorder (other than PTSD) is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  Claimed PTSD was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.

3.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection of a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The claim for service connection of a left leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim for service connection of a right eye disorder 
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marines from 
September 1977 to September 1980, and in the Army from June 
1981 to June 1984.

The veteran's service medical records from his 1977-1980 
service in the Marines show he was seen in September 1979 
after he had a piece of glass in his right eye.  He reported 
the glass came out but left him with blurred vision and 
sensitivity to sunlight.  Slit lamp examination showed a 
large area of corneal abrasion in the nasal inferior corneal 
area of the right eye.  There was no evidence of any foreign 
body or other pathology; he was given an ointment and an eye 
patch.  The next day it was noted that he was to continue 
with eye drops and the eye patch, and then was to be seen at 
the ophthalmology clinic in the morning.  In October 1979 he 
was seen for intermittent palpitations and hot flashes for 
one week.  The impression was that he was having a 
hypertensive episode.  In August 1980 he was seen for a 
history of borderline hypertension.  He reported that he had 
recent personal stress and anxiety with headaches, recent 
visual changes, and questionable palpitations/tachycardia.  
The assessment was borderline hypertension.  The September 
1980 separation examination from his first period of service 
noted normal eyes and vision (20/20), spine, lower 
extremities, neurological system, and psychiatric system.  On 
the medical history portion of service separation 
examination, he reported he had no eye trouble, depression, 
excessive worry, or nervous trouble of any sort.  He did 
indicate he had or had had swollen or painful joints.

VA outpatient treatment records in 1980 and 1981, between his 
periods of military service, show no findings or complaints 
relative to a nervous condition, headaches, or a cervical 
spine, left leg, or right eye disorder. 

There were no abnormal psychiatric findings during the 
veteran's 1981-1984 service in the Army.  In August 1981 he 
had a mild contusion of the left knee from a fall.  Later 
that month he was seen for intermittent left knee pain and 
weakness, which he said he had had for 6 years with a recent 
exacerbation.  The assessment was weakness and stiffness of 
the left knee of unknown etiology.  In September 1983 he was 
seen for left knee pain for 1 week; he said he had injured 
the knee 2 1/2 weeks ago.  The assessment was left knee pain.  
Later in September 1983, there was an assessment of 
patellofemoral syndrome.  X-rays of the left knee were within 
normal limits.  In December 1983 he sustained a superficial 
laceration of the left eyebrow and an abrasion of the left 
leg in a motor vehicle accident.  He was treated in the 
emergency room.  It was noted he was a passenger in a car and 
there had been no loss of consciousness.  It was noted there 
was no abrasion of the left eye.  Later in December 1983, 
about a week after the accident, he was seen at a clinic for 
swelling and tenderness of the left leg, just above the where 
his boot was.  A small abrasion was present.  X-rays showed 
no significant abnormalities.  The assessment was 
questionable cellulitis, and treatment was given.  In May 
1984 the veteran indicated that he did not desire a service 
separation examination, and it was determined that an 
examination was not required.  He was discharged from service 
in June 1984.

In January 1988 the veteran was seen at a VA outpatient 
clinic for a nodule of the right eye for 2 weeks, assessed as 
a stye.  When seen that month at the ophthalmology clinic, it 
was noted that his vision was 20/20, bilaterally, and the 
corneas were clear.   A chalazion of the right upper lid was 
diagnosed.  In March 1988 it was noted that the chalazion of 
the right eye was largely resolved.

In March 1989 the veteran filed a claim for service 
connection for hypertension, a nervous condition, and painful 
knee joints.  

In June 1989 the RO denied service connection for 
hypertension, a nervous condition, and painful knee joints.  
The veteran did not appeal following notification of that 
rating action.  

In January 1990 the RO received the service medical records 
for the veteran's 1981-1984 Army service.

In June 1991 the Board granted the veteran's claim for 
service connection for hypertension.

Records from Doctor's Care Northeast show the veteran was 
seen in 1990 and 1991 primarily for hypertension; no 
complaints or findings relative to headaches or a cervical 
spine, left leg, or right eye condition were noted.

In October 1991 the veteran filed a claim for service 
connection for a nervous condition secondary to his newly 
service-connected hypertension.

In October 1991 the RO held that no new and material evidence 
had been submitted to reopen a claim for service connection 
for a psychiatric disorder.  

Records from Doctor's Care Northeast show the veteran was 
seen in March 1993 for complaints of shortness of breath; the 
diagnosis was a possible ventilatory syndrome.  He was seen 
in July 1993 for complaints of feeling nervous, and the 
diagnosis was mild anxiety disorder.

Outpatient treatment records in 1993 show the veteran was 
receiving regular blood pressure checks.  No findings 
relative to a psychiatric disorder, headaches, a cervical 
spine disorder, a leg condition, or a right eye disorder were 
noted.

A January 1994 medical record from a VA Medical Center (VAMC) 
notes the veteran had tension headaches and hypertension.  
The veteran was seen in May 1994 for complaints of headaches 
and anxiety.  It was noted that he had had a consultation in 
September 1993 and had anxiety.

In August 1994 the Board held that the veteran had not 
submitted a well-grounded claim for service connection for a 
nervous condition.  The Board considered both direct and 
secondary service connection.

Since the 1994 Board decision, copies of VA outpatient 
treatment records showing treatment for various conditions 
from March 1988 have been received; these records show 
treatment primarily for hypertension.  A September 1993 
consultation at the VA mental health clinic was included with 
the outpatient records and shows that the veteran had 
complaints that he could not relax or sleep for years.  It 
was reported that he had lost his job 2 weeks ago.  The 
assessment was mild situational anxiety due to his job 
situation.  He was referred to a mental health clinic and an 
employment service, but medications were not recommended.  In 
January 1994 it was noted that he had complaints of 
headaches.  In May 1994 he had complaints of headaches and 
anxiety, and said such began in 1977.  In November 1994 he 
was treated for a recent burn of the left foot.  At the eye 
clinic in December 1994, he reported complaints of headaches 
for years.  It was noted that the past eye history was 
unremarkable, and that the veteran had a left eyebrow injury 
in a motor vehicle accident.  The eye structures were normal 
and the assessment was mild myopia.  In January 1995 he was 
seen for complaints of chronic headaches; he reported he had 
headaches since a few days after a motor vehicle accident in 
1983 when he sustained a laceration of his left eyebrow.  The 
history of hypertension was noted.  Examination was within 
normal limits.  The diagnosis was vascular headaches.  A 
January 1995 eye examination was normal.  The veteran was 
seen a VA neurological clinic in January 1995 for complaints 
of headaches. He said his headaches began a few days after he 
was in a motor vehicle accident in service in 1983.  The 
diagnosis was vascular headaches.

In January 1995 the veteran filed a claim for service 
connection for headaches due to a motor vehicle accident in 
service in December 1983 when he was stationed in Germany.  
He said that his eye and head were impacted in that accident.  
He submitted a translated copy of a document from a 
prosecutor's office of a German court noting there would be 
no criminal prosecution, partly because the accident did not 
result in any serious injuries.

Additional records were received from Doctor's Care Northeast 
in February 1995.  The records show that the veteran was seen 
in March 1990 complaining that he was tired and that it was 
getting worse for the last 3 weeks.  The diagnosis was 
possible headaches.  In May 1994 he had complaints of being 
anxious and wanted to talk about anxiety versus hypertension, 
and the examiner commented that it did not appear that 
anxiety was related to hypertension medications.  Further 
treatment records (not previously of record) relate to 
treatment for hypertension, and there were no findings 
relative to PTSD, a cervical spine disorder, a left leg 
disorder, and a right eye disorder.

In February 1995 the RO granted service connection for a left 
eyebrow laceration scar.

In April 1995 the veteran was seen at a VA clinic and again 
reported headaches; it was noted that he had had a normal CT 
scan in November 1994.  The diagnosis was headaches, migraine 
verses degenerative joint disease of the cervical spine.  
When he was seen at a VA outpatient clinic again in April 
1995; it was noted he was followed at a neurological clinic 
for headaches following a head and right eye injury in 1979 
and 1983 motor vehicle accidents.  The doctor noted that no 
medical records were available.  Examination showed the 
veteran complained of right knee pain on heel and toe 
walking, but had no tenderness.  No focal abnormalities were 
noted, but the veteran had neck pain on turning his head to 
the right.  Strength was 5/5 in all extremities.  The 
diagnosis was headaches (migraine verses degenerative joint 
disease of the cervical spine). 

The veteran testified at a hearing at the RO in December 
1995.  He related that in a September 1979 truck accident a 
jeep and a truck collided and he got glass fragments from the 
windshield in his eyes.  He said he and wore an eye patch for 
8-12 weeks thereafter.  He said he continued to have eye 
problems after service but that he never sought eye treatment 
until 1988.  He related that he protruding bones in both 
knees since birth, but that the motor vehicle accident in 
service in December 1983 aggravated the left knee condition 
and caused continuing left knee problems since service.  He 
related that he was riding in the back seat of a compact car 
that ran into a tractor-trailer, and his knee struck the back 
of car seat in front of him.  He said the car was destroyed.  
He related that after the accident he came to about 20 feet 
from the car.  He said that the front seat passenger had 
facial trauma from the car windshield glass and had to 
ultimately have reconstructive surgery.  He also said the 
driver sustained chest and leg trauma.

At the RO hearing the veteran submitted December 1995 
statements from his sister and his wife to the effect that he 
was having problems with his eyes and had to wear sunglasses.

The veteran was seen at a VA outpatient clinic in April 1996.  
It was reported that that his headaches were better, but he 
now had pain in his left knee.  It was noted that an April 
1995 X-ray of the cervical spine was negative.  Records from 
a VA ophthalmology clinic show the veteran seen in May 1996 
for an examination to further assess complaints of decreasing 
vision in his right eye.  He reported that he had been 
extremely photophobic since a corneal abrasion in service in 
1979.  The assessments included extreme photophobia and 
decreased visual acuity in the right eye with a difficult 
examination, and history of corneal abrasion in 1979 with 
related photophobia and decreased visual acuity that was 
worsening (per patient).  In September 1996 it was noted it 
was noted that the veteran gave a history of an eye and head 
injury in a 1979 motor vehicle accident, and the assessment 
was likely optic nerve damage/atrophy of the right eye likely 
secondary to motor vehicle accident head/eye injury; 
associated visual field defect of the right eye and 
photophobia.  In October 1996 it was noted that knee X-rays 
were normal; the diagnosis was questionable arthropathy of 
the left knee.  In March 1997 he was seen for left knee 
complaints and gave a history of being injured in a 1983 
motor vehicle accident.  A June 1997 MRI of the left knee 
showed a possible meniscus tear.  VA outpatient treatment 
records in March and April 1998 note the veteran was seen for 
left knee complaints.  It was noted that he had had a recent 
twisting injury.  The assessments were left meniscus tear and 
knee strain.  A May 1998 VA outpatient record showed a 
diagnosis of vascular headaches and degenerative joint 
disease of the cervical and lumbar spine (although it was 
noted that 1995 cervical spine X-rays were negative).

The veteran received an initial VA psychological assessment 
at a VA mental health clinic in May 1998, and thereafter was 
a regular participant in group therapy.  He dated the onset 
of feelings of anxiety, paranoia, irritability, and anger to 
a bad motor vehicle accident in service when a car in which 
he was riding was struck by a semi-truck.  He said one other 
passenger was killed and the driver was injured.  He 
complained of intrusive memories of this incident and 
nightmares.  The diagnosis was PTSD due to a motor vehicle 
accident.  Subsequent progress notes from a group therapy 
clinic note an occasional assessment of PTSD.

In a PTSD questionnaire, submitted in June 1998, the veteran 
related that his stressors for PTSD were a September 1979 
motor vehicle accident in which he sustained a right eye 
injury and cranial trauma, and a December 1983 motor vehicle 
accident in which he sustained cranial trauma.  He indicated 
there were injuries, but no fatalities in the accidents.

On a VA psychiatric examination for the presence of PTSD in 
August 1998, the veteran reported that he had PTSD due to a 
motor vehicle accident in service.  He said that the motor 
vehicle accident was caused when a tractor-trailer pulled in 
front of the car in which he was riding.  He said he woke up 
30 feet from the accident with a head and knee injury and 
that other persons were covered with blood.  He did not know 
if the driver of tractor-trailer survived or not.  The 
examiner reviewed the veteran's service medical records and 
other medical records and noted that PTSD due to the motor 
vehicle accident had been diagnosed.  Following the mental 
status examination, the diagnosis was anxiety disorder.  The 
examiner said that he was not impressed that the veteran's 
injury of a corneal abrasion or seeing blood on other persons 
riding in the truck would be significant enough to make a 
diagnosis of PTSD. 

The veteran testified at a hearing before the Board in May 
1999.  He largely restated his earlier assertions from the RO 
hearing.  At the Board hearing the veteran submitted a May 
1999 statement from his sister, a registered nurse, to the 
effect that she had consulted with him for various medical 
problems and conditions, which he claimed were related to his 
military service.  She said her brother's health was not the 
same as it was before service when he was a healthy and 
productive individual with a strong work ethic.  He also 
submitted a May 1999 statement from a woman who attended a 
support group with him in 1992.  She said he would always get 
loud and upset during the meetings.

The veteran also submitted copies of VA medical records at 
the hearing.  The records (some of which have been previously 
reported or were duplicates of records previously considered) 
show he was seen for headaches in October 1980 and wanted his 
blood pressure checked; the impression was borderline 
hypertension.  He was seen in September 1981 for recent 
headaches and an upset stomach.  The assessment was history 
of high blood pressure and viral gastroenteritis.  He was 
seen in December 1986 for complaints of trouble sleeping for 
10 days.  Recent (1999) VA treatment records show assessments 
of PTSD due to a motor vehicle accident and a head injury.  
One record mentions that degenerative joint disease of the 
cervical spine was shown on X-rays.  The recent treatment 
records note that the veteran associated many of his current 
conditions with motor vehicle accidents in service.

In addition to the hearing testimony, the veteran has sent 
many letters to the RO claiming different theories of service 
connection, including that the currently claimed conditions 
are due to motor vehicle accidents in service.







II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder (other than PTSD).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of a service- connected 
disorder.  38 C.F.R. § 3.310.

The claim for direct and secondary service connection for a 
psychiatric condition disorder was denied by the Board in 
August 1994.  That decision is final, with the exception that 
it to may later be reopened by the submission of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7104.  The question 
now is whether new and material evidence has been presented 
since the 1994 Board decision, which would permit reopening 
the claim.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998)

When the Board denied the claim for service connection for a 
nervous condition in August 1994, it considered the service 
medical records which showed an isolated notation that the 
veteran had an episode of anxiety during his first period of 
service.  A chronic psychiatric disorder was not shown during 
either period of service.  The last period of service ended 
in 1984.  The Board also considered private and VA post-
service medical records which first show the presence of a 
psychiatric disorder, an anxiety disorder, in 1993, many 
years after the veteran's last period of service.  There was 
no evidence to link the post-service psychiatric disorder 
with service or to service-connected hypertension.

Evidence submitted since August 1994 Board decision includes 
additional notations of psychiatric symptoms, but none 
earlier than 1993.  Leaving aside the issue of service 
connection for PTSD for the moment, no medical records link 
any current psychiatric pathology to service or to an 
established service-connected condition.  The additional 
medical evidence is not material evidence since it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1994 Board decision, the veteran has asserted that 
his motor vehicle accident in service or his service-
connected hypertension was a contributing factor in the 
development of his anxiety disorder.  These are redundant and 
cumulative assertions, not new evidence.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Moreover, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence to reopen the claim.  38 C.F.R. § 
3.156; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the August 1994 Board decision which 
denied service connection for psychiatric disorder (other 
than PTSD).  Thus, the claim has not been reopened, and the 
August 1994 Board decision remains final.

B.  Service connection for PTSD.

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The first medical evidence of record, suggesting the 
possibility that the veteran might have PTSD related to 
military service, is the VA outpatient treatment record that 
notes an assessment of PTSD in May 1998.  Significantly, the 
initial assessment of PTSD, which was predicated on a finding 
that a motor vehicle accident in 1983 constituted a stressor 
to support the diagnosis of PTSD, relied on an account of the 
accident which is not supported by the evidence.  The VA 
examiner reported that the accident that caused the PTSD 
resulted in the death of a passenger in the car in which the 
veteran was riding.  This conflicts with the account of the 
injuries reported by the veteran at other times, including at 
his hearings and at the August 1998 VA PTSD examination, at 
which he said that other passengers were only injured.  Thus, 
it appears that the factual predicate of the 1998 and 
subsequent outpatient diagnoses of PTSD are inaccurate in a 
very significant respect.  The contemporaneous service 
medical records do not reference any injury to the other 
persons involved in the 1983 motor vehicle accident, nor do 
they suggest that the accident was serious.

In August 1998 the veteran underwent a thorough VA 
psychiatric examination, with review of his claims folder, 
for the specific purpose of determining if he had a diagnosis 
of PTSD, and the examining doctor found there was no such 
diagnosis.  The Board finds that such assessment is far more 
persuasive than the earlier assessment of PTSD which was 
based on an inaccurate factual premise, since the 1998 VA 
compensation examiner based his determination on a thorough 
examination, a review of historical records, and a more 
accurate account of the incident upon which the VA therapist 
diagnosed PTSD.  The veteran's own assertion that he has PTSD 
is not cognizable evidence since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The records from the VA group therapist at best raise the 
possibility of a PTSD diagnosis, but they do not provide a 
clear diagnosis of PTSD, which is the first requirement for 
service connection under 38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD means one that is unequivocal.  Cohen v. 
Brown, 10 Vet. App. 128

Even if there were a clear diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  The claimed stressor (being 
in a motor vehicle accident and witnessing injury and death) 
must be corroborated by official service records or other 
credible supporting evidence.  Cohen, supra; Doran v. Brown, 
6 Vet. App. 283 (1994).  The veteran's service medical 
records support that there was a motor vehicle accident but 
do not support the allegation that it was a serious accident 
with serious injuries as related by the veteran to the VA 
group therapist.  The veteran's account of the stressor as 
related by the VA group therapist is contradicted by other 
credible evidence.  In short, there is no credible supporting 
evidence that an in-service stressor, which might lead to 
PTSD, actually occurred, which is one of the requirements for 
service connection.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Service connection for headaches, a cervical spine 
disorder, a left leg disorder, and a right eye disorder.

The veteran claims service connection for headaches, a 
cervical spine disorder, a left leg condition, and a right 
eye disorder on the basis that he has such current disabling 
conditions as the result of the motor vehicle accident 
accidents in service.  These claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that the claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

1.  Headaches 

The record shows a few isolated notations of headaches during 
service; the complaints of headaches were only acute symptoms 
of other conditions.  A chronic headache disorder was not 
shown during service or for many years thereafter.  The Board 
notes that the veteran had complaints of headaches many years 
after service, and has given a history of having had the 
headaches since a motor vehicle accident in service.  His 
service medical records do not show that he sustained a head 
injury in a motor vehicle accident (other than a superficial 
left eyebrow laceration, the scar from which is service 
connected).  The fact that medical care professionals have 
recently transcribed the veteran's unsupported account of a 
head injury in a motor vehicle accident in service is not 
competent medical evidence of causality and does not serve to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993).

Although the veteran contends that he has a headache disorder 
and such is related to service, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus his statements in this 
regard do not serve to make the claim well grounded.  
Espiritu, supra.  As no competent medical evidence has been 
presented which links a headache disorder with service, as 
required for a well-grounded claim, the claim for service 
connection must be denied.  Caluza, supra; Grivois, supra.

2.  A cervical spine disorder 

The veteran contends he has a neck disorder as the result of 
motor vehicle accidents during service.  The service medical 
records do not suggest any cervical spine pathology nor is 
there any evidence of such disorder until years after 
service.  Recently there has been a notation of degenerative 
joint disease of the cervical spine.  

Absent medical evidence to link a current neck or cervical 
spine disorder to service, the claim for service connection 
for a cervical spine disorder must be denied as not well 
grounded.  Caluza, supra. 

3.  A right eye condition 

During service the veteran sustained an abrasion of the 
cornea of the right eye when he had a foreign body in the eye 
in 1979; the service medical records do not indicate eye 
trauma at the time.  After the condition was treated with an 
eye ointment and patch, no further manifestations of the 
condition or other indication of any right eye pathology were 
noted during the rest of his first period of service, which 
ended in 1980, or during his second period of service, which 
ended in 1984.  

The veteran also did not have any eye symptoms for years 
after his last period of service.  An acute chalazion of the 
right eye was noted in 1988.  There is no medical or other 
evidence to link this to service, and in any event it appears 
that the chalazion has since resolved.  Myopia of the right 
eye was noted many years after service; myopia is refractive 
error, and thus specifically excluded from service 
connection.  38 C.F.R. § 3.303 (c).  

The veteran now claims that he has decreased visual acuity 
and photophobia secondary to a head or eye injury in service.  
In the mid 1990s a doctor transcribed the veteran self-
reported history of these conditions starting after a claimed 
eye injury during service, and in September 1996 there was an 
assessment of likely optic nerve damage/atrophy of the right 
eye secondary to a motor vehicle accident with head/eye 
injury with associated field defect of the right eye and 
photophobia.  The contemporaneous evidence contradicts the 
veteran's statements given to doctors after service.  No 
right eye injury was shown during service other than the 
acute and transitory corneal abrasion.  A medical opinion 
based on an inaccurate factual premise has no probative value 
and does not serve to make the claim well grounded.  LeShore, 
supra; Reonal, supra.

The 1995 lay statements that the veteran was having problems 
with his eyes and had to wear sunglasses do not serve to make 
the claim well grounded, since laymen have no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Grottveit, supra.

Absent competent medical evidence linking a current eye 
condition to service, the claim for service connection for a 
right eye condition must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.



4.  A left leg condition 

The veteran's service medical records show an abrasion of 
left leg in the 1983 motor vehicle accident, and he had some 
even earlier isolated complaints of left knee pain.  After a 
week or so following the 1983 left leg abrasion, no further 
symptoms of the abrasion of the left leg were noted during or 
after service.  The service medical records do not show a 
chronic left leg disorder, and the veteran was discharged 
from his last period of service in 1984.  There is no 
evidence of post-service left leg or knee pathology prior to 
the mid-1990s, many years after service.  An MRI showed a 
possible meniscus tear of the left knee in 1997.  There is no 
competent medical evidence linking any current left leg or 
knee pathology with service, and current recitations by 
doctors of lay history reported by the veteran are of no 
value in establishing a well-grounded claim of service 
connection.  LeShore, supra.

Although the veteran contends that he has a current left leg 
(knee) disorder and such is related to service, as a layman 
he is not competent to render an opinion regarding diagnosis 
or etiology of a disability, and thus his statements in this 
regard do not serve to make the claim well grounded.  
Espiritu, supra.

Absent competent medical evidence linking a current left leg 
disability with service, the claim for service connection for 
a left leg disorder must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.











ORDER


The application to reopen the claim of service connection for 
a psychiatric disorder (other than PTSD) is denied.

Service connection for PTSD is denied.

Service connection for headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right eye disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

